Citation Nr: 0637027	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  03-09 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
Department of Veterans Affairs(VA) improved pension benefits, 
to include the question of whether the overpayment was 
properly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to April 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the VA Muskogee, Oklahoma 
Department of Veterans Affairs Regional Office (RO) and 
Committee on Waivers and Compromises (Committee).

In April 2004, a hearing before the undersigned Acting 
Veterans Law Judge was held at the RO. A transcript of this 
hearing is of record.  In June 2005, the Board remanded this 
case.  


FINDINGS OF FACT

1.  Beginning January 1999, the veteran received income from 
the Social Security Administration (SSA) that he did not 
promptly report to VA.

2.  Based on the reported income, the veteran's VA pension 
benefits were retroactively terminated and this action 
resulted in the creation of the overpayment at issue, in the 
amount of $33,493.

3.  The overpayment of VA improved pension benefits was not 
due to the veteran's fraud, misrepresentation or bad faith.

4.  The creation of the debt was due to fault on the part of 
the veteran.

5.  Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the veteran 
would be unjustly enriched if the benefits were not 
recovered, since failure to make restitution would result in 
unfair gain to the veteran.

6.  The veteran did not change his position to his detriment 
in relying on these VA benefits and did not relinquish of a 
valuable right or incur of a legal obligation.

7.  Recovery of the overpayment results in some financial 
hardship, but that consideration is outweighed by the other 
elements not in the veteran's favor in this case.


CONCLUSIONS OF LAW

1.  The overpayment of improved pension benefits at issue is 
a valid indebtedness.  38 U.S.C.A. § 5112(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.23, 3.271, 3.272, 3.277, 3.500, 
3.501, 3.660 (2006).

2.  The overpayment was not due to fraud, misrepresentation 
or bad faith of the veteran; however, recovery of the 
overpayment of VA improved pension benefits in the amount of 
$33,493 would not be against equity and good conscience and, 
therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 1.963(a), 1.965(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).

However, VCAA is inapplicable to claims such as the one 
decided herein.  See Barger v. Principi, 16 Vet. App. 132 
(2002).  In Barger, the Court held that the VCAA, with its 
expanded duties, is not applicable to certain cases, pointing 
out that the statute at issue in such cases (Chapter 53) was 
not found in Title 38, United States Code, Chapter 51 (i.e. 
the laws changed by VCAA).  This creation portion of this 
case is based on income considerations and is analogous to 
the cases under the Barger directives.  Likewise, VCAA does 
not apply to the waiver portion of this case.

The Board notes at this juncture that numerous efforts have 
been made by the Board to locate and obtain the income 
verification match file that was sent to the RO.  All efforts 
have been futile, and it may be that the income verification 
match has been destroyed.  However, the information contained 
in the claims file is sufficient to decide the veteran's 
appeal.

In a May 1997 rating decision, the RO determined that the 
veteran was entitled to VA pension benefits.  In a June 1997 
letter, the veteran was notified that VA improved pension 
benefits had been granted.  He was advised of his rate of 
pension.  He was informed what income the rate of pension was 
based upon.  He was told to immediately inform VA if there 
was any change in income and that any change in income would 
necessitate an adjustment in benefits.  

The eligibility of a veteran for improved pension depends on 
countable income.  Pertinent regulations provide that 
improved pension benefits shall be terminated if countable 
annual income exceeds applicable income limitations.

The Board notes that it is the responsibility of the pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that his/her income has changed.  See 38 C.F.R. §§ 
3.277, 3.660(a)(1).

Under the provisions of 38 C.F.R. § 3.271, payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded under 38 C.F.R. § 3.272.  Income from 
retirement benefits and from SSA are not excluded under 38 
C.F.R. § 3.272.  The rate at which the veteran may be paid 
pension is reduced by the amount of the veteran's countable 
annual income.  38 C.F.R. § 3.23.

In November 2000, the veteran was advised that VA proposed to 
retroactively reduce his VA pension benefits based on 
information showing that he had retirement income which he 
did not report.  In August 2000, the RO retroactively reduced 
the veteran's pension benefits effective April 1, 1997, the 
start date of his award.  This action resulted in the 
creation of an overpayment in the amount of $28,076.72.  The 
veteran requested a waiver of the recovery of that 
overpayment .  In September 2000, the Committee denied the 
request for waiver.  

The veteran had been told that unless he notified VA 
otherwise, VA would presume that his income from retirement 
benefits was of a continuing nature.  In September 2000, the 
veteran notified VA that his retirement income was actually 
one lump sum payment of $8,421.97 and he provided a copy of 
the check.  In addition, he provided information showing that 
this was a one-time payment only.  In essence, the veteran 
disputed the creation of the debt at issue.  He did not, 
however, appeal the waiver decision by the Committee.  
Rather, he proposed a payment plan.  

Based on this information, in October 2000, the veteran's 
overpayment was retroactively adjusted and reduced.  Thus, 
the creation issue was resolved in his favor.  The veteran 
did not thereafter disagree with the amount of the 
retroactive adjustment that was made in his favor.  

The Board realizes that there is some confusion in the 
record, as pointed out in the Board's prior remand, regarding 
the various overpayments at issue.  However, a May 2006 audit 
clarified this matter.  This audit shows that the overpayment 
of $28,076.72 was reduced by $21,059.18, based on the 
information provided by the veteran.  The original debt of 
$28,076.72 was reduced to $7,017.54.  VA took action to 
recoup $200 monthly in order to liquidate this debt.  

In 1999, the veteran began receiving SSA benefits.  The 
veteran did not notify VA until July 2002.  Thus, he did not 
promptly notify VA.  In 2002, VA then retroactively 
terminated the veteran's pension benefits effective January 
1999.  The reason the pension benefits were retroactively 
terminated was because the veteran's income, with the receipt 
of SSA benefits, was excessive for pension purposes.  Thus, 
the veteran received several years of pension benefits when 
his income was too high for him to be receiving these 
benefits.  

When this second action was taken against the veteran in 
2002, there was a remaining balance of the first overpayment 
debt of $2,923.54.  This first debt is not the subject of 
this appeal because as the veteran was informed by the RO, 
this old waiver debt is not for consideration.  The Board 
points out that, as noted above, the veteran did not appeal 
the waiver determination nor did he dispute the retroactive 
readjustment that was made in October 2000.  

The remaining balance of $2,923.54 was added to the new debt 
due to SSA benefits, which was $33,493.  The overall total 
was $36,416.54.  The Board notes that the RO lumped the 
amounts together when the Committee denied the veteran's 
request for waiver of the second debt, however, in that 
decision, as noted, the Committee indicated that the first 
debt was not eligible for waiver consideration.  The Board 
believes that the RO added the debts together so the veteran 
would be informed of the total amount that he owed VA.  

Thus, the Board herein is considering whether the creation of 
the second debt was proper, the debt of $33,493, since the 
veteran did not timely appeal the creation issue with regard 
to the first debt, as explained above, and since that matter 
was not in fact adjudicated by the RO and the subject of this 
appeal.  The Board has provided the information above with 
regard to this debt in order to clarify for the veteran had 
the RO reached its eventual sum.  Again, the Board points out 
that when the second debt was created due to the retroactive 
termination of VA pension benefits in January 1999 due to SSA 
income, the first debt had been reduced to $2,923.54, due to 
the recoupment over the years of the debt in the amount of 
$7,017.54, which was based on the retirement one-time lump 
check.  

The Board finds that the debt of $33,493 was properly 
created.  

The veteran was clearly told in the June 1997 notification 
letter and VA Form 21-8768 that if he had additional income, 
he needed to report his income and VA would adjust his award.  
The debt was created when the veteran failed to promptly 
report his SSA income for years.  If he had promptly told VA, 
his pension benefits would have been terminated at that point 
and there would not have been another debt.  

Accordingly, the Board finds that the overpayment at issue in 
this case was properly created and is a valid debt. 

The veteran's request for a waiver of the overpayment was 
referred to the Committee.  The Committee considered the 
veteran's claim for waiver.  The Committee made a specific 
determination that there was no fraud, misrepresentation, or 
bad faith on the veteran's part with respect to the creation 
of the overpayment at issue.  The Board agrees with this 
determination.  However, the Committee further determined 
that recovery of the overpayment of VA improved pension 
benefits would not be against equity and good conscience.

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  

The Board notes that it is the responsibility of the pension 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that her income has changed.  See 38 C.F.R. §§ 
3.277, 3.660(a)(1).  After consideration of the record and 
the applicable regulatory provisions, the Board finds that 
the veteran was at fault for not notifying the VA of his 
complete income.  He was notified by VA letter and a VA Forms 
21-8768 of his obligation to fully report his income as a 
pension recipient.  He did not do so.  He already had a prior 
overpayment due to his failure to properly report income.  
Thus, he was fully on notice of the requirement to report all 
income.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits he was not entitled to receive.  Thus, the 
recoupment of those benefits did not defeat the purpose of 
the benefit because the veteran had too much income to 
receive the pension benefits that he was paid.  While the 
veteran may not feel that his income was substantial, it was 
his responsibility to report it and let VA determine if he 
was entitled to benefits.  That is the bottom line, not 
whether he personally felt that he needed the money or that 
he was entitled to the money.  He was fully notified of what 
he needed to do.  A failure to recoup the benefits would 
cause unjust enrichment to the debtor for the same reason, 
the veteran's rate of pension was not paid on his actual 
income computation.  Likewise, there is no indication that 
the veteran's reliance on VA benefits resulted in 
relinquishment of another valuable right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  In November 2005, a financial status report was 
received.  The veteran has reported more monthly debt than 
income.  He indicated that debts exceeded income by $39.  
However, the Board does not believe that recovery of the 
overpayment would deprive the veteran of the basic 
necessities of life.  After reviewing the monthly expenses 
reported by the veteran, the Board is left with the 
impression that the veteran would be able to adjust some 
monthly spending so as to permit recovery of the overpayment 
without undue hardship.  Even if there is some financial 
hardship, the other elements of equity and good conscience 
outweigh the element of financial hardship in this case.  

In sum, after weighing the facts in light of the principles 
of equity and good conscience, the Board finds that the 
preponderance of the evidence is against entitlement to 
waiver of the recovery of the overpayment.


ORDER

A waiver of the recovery of an overpayment of improved 
disability pension benefits is denied.



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


